     Case 5:17-cv-02514-JGB-SHK Document 282-1 Filed 07/23/20 Page 1 of 1 Page ID
                                      #:6088

 1
                              UNITED STATES DISTRICT COURT
 2                           CENTRAL DISTRICT OF CALIFORNIA
                                   EASTERN DIVISION
 3
 4
        RAUL NOVOA, JAIME CAMPOS                      Civil Action No. 5:17-cv-02514-JGB-
 5      FUENTES, ABDIAZIZ KARIM, and                  SHKx
        RAMON MANCIA, individually and
 6
        on behalf of all others similarly situated,
 7                                                    [PROPOSED] ORDER
                             Plaintiffs,              GRANTING STIPULATION
 8
                                                      REGARDING ADDITIONAL
 9                                                    DEPOSITIONS
        v.
10      THE GEO GROUP, INC.,
11                           Defendant.
12
13
14             The Court, having considered the parties’ Stipulation Regarding Additional
15      Depositions (ECF No. 280), and good cause appearing therefore, hereby approves the
16      Stipulation and orders that each party make take up to fifteen depositions in the above-
17      captioned action.
18
19             IT IS SO ORDERED.
20
               Dated this _____ day of _______________ , 2020.
21
22
23
24                                                      Hon. Shashi H. Kewalramani
                                                        United States Magistrate Judge
25
26
27
28
29
                                                                          5:17-CV-02514-JGB
30
31
